DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 06/16/2021. Claims 1 and 14 have been amended. Currently, claims 1-23 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 06/16/2021 have been fully considered but they are not persuasive. 
	Consider amended claim 1, applicant argues that the combination of Steer and Bhagwat does not disclose the new limitation “calculating a time period for jamming said wireless signal said calculated time period being no longer than the duration of transmission the data and generating a jamming signal during the said calculated time period”. The Examiner respectfully disagrees. While Steer does not explicitly disclose the length of the time period over which the masking signal 6 should be transmitted, the ending time of the time period over which the masking signal 6 should be transmitted is implicitly discloses. 
Specifically, par [0043]-[0051] of Steer discloses at least two important conditions about the masking signal 6: 1) the masking signal 6 is for masking the data signal 3 while the data signal 3 is being transmitted, and 2) the ending of time period of masking signal 6 transmission does not exceed the ending of the duration of the data signal 3 transmission as par [0051] clearly 
Device 2 starts the transmission of data signal 3 (par [0036]) at a first time (for example, time t) and ends at a second time (for example, time t + T); that is, the duration of data signal transmission is T. Device 5 starts receiving the data signal 3 (i.e. start from the first bit of the frame of jamming) at first time t and then it starts the process of determining the signal strength and duration of data signal 3 transmission (see par [0038]-[0051]). Specifically, device 5 spends a small amount of time X after the start (i.e. first bit) of receiving the data signal 3 to determine the duration of data signal 3 transmission. As pointed out above, the ending of the time period of masking signal 6 transmission is the same as the ending of the duration of data signal 3 transmission, it means the time period of masking signal 6 transmission is T-X (T subtracts X). See drawing below for a visualized showing (note: the drawing is not to scale):
    PNG
    media_image1.png
    493
    1150
    media_image1.png
    Greyscale



For independent claim 14 and dependent claims 4 and 16, applicant’s arguments are similar to the arguments of claim 1 above, see response above.
Regarding remaining depending claims, see response above.	
	
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (U.S. PGPub 2010/0166180 A1) in view of Bhagwat et al. (U.S. PGPub 2007/0025313 A1).
Consider claim 1, Steer discloses an apparatus for jamming transmissions on a wireless network (read as apparatus 5 for masking the transmission on wireless communications network 1, figure 1, par [0036]), comprising: a signal generator, configured to generate jamming signal (read as the generation of mask signal, par [0036]-[0042]); and processor circuitry associated with said signal generator, configured to: demodulate a wireless signal received over said wireless network in accordance with an wireless access point network (read as controller 5b for decoding data signal and the access point network, figure 3, par [0051]-[0052] and [0076]); 
However, Steer discloses the claimed invention above but does not specifically disclose the wireless access point network is IEEE 802.11 standard.
Nonetheless, in related art, Bhagwat discloses a wireless access point network which utilizes the WiFi (IEEE 802.11) standard, par [0009]-[0014].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bhagwat into the 
Consider claim 2, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein said processor circuitry identifies said frame for jamming based on a receiver address in said MAC header (read as step of analysing a data packet may include, optionally, comparing the MAC address of the packet with MAC addresses known to be associated with the wireless communications network 1; if the MAC address of the packet is associated with the wireless communications network 1 then the controller 5b causes a masking signal 6 to be transmitted, par [0038] and [0041]).
Consider claim 3, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein said processor circuitry identifies said frame for jamming based on a combination of addresses in said MAC header (read as the controller 5b determines properties of the data signal 3 and/or the data packet within the data signal 3 (Step 26); these properties may be any properties of the data signal 3 or data packet and may include, but are not limited to, the strength of the signal transmitting the data packet, the address of the sender of the data packet, the address of the receiver of the data packet, the type of data packet, the coding level of the data packet; dependent upon these properties the controller 5b determines whether or not to transmit a masking signal 6 (Step 28), par [0038]).
Consider claim 4, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein a maximum length of said time period is said duration minus a time elapsed since reception of a first bit of said frame for jamming (read as the duration of data signal transmission is T and device 5 spends a small amount of time X after the start (i.e. first bit) of receiving the 
Consider claim 5, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein said processor circuitry is further configured to tune a receiver to monitor wireless transmissions in at least one channel (read as the input antenna 5a of apparatus 5 monitors the radio spectrum for any signals (Step 20); when the input antenna 5a receives a signal 3 (Step 22) the apparatus 5 proceeds to monitor the signal 3 for the beginning of a data packet (Step 24); upon detecting the beginning of a data packet 3a the controller 5b processes the signal 3, par [0037]) of said IEEE 802.11 standard (read as the WiFi (IEEE 802.11) standard, par [0009]-[0014] of Bhagwat).
Consider claim 6, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein a receiver of said MAC header comprises a station (read as the personal computer/access point, par [0036] and [0076]).
Consider claim 7, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein a receiver of said MAC header comprises an access point (read as the personal computer/access point, par [0036] and [0076]).
Consider claim 8, as applied to claim 8 above, Steer, as modified by Bhagwat, discloses wherein said processor circuitry is further configured to discover a communication channel of said access point by decoding and analyzing information transmitted on a plurality of communication channels in accordance (read as the input antenna 5a of apparatus 5 monitors the radio spectrum for any signals (Step 20); when the input antenna 5a receives a signal 3 (Step 22) ).
Consider claim 9, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses wherein said processor circuitry is further configured to identify modulation parameters of said wireless signal and to select parameters of said jamming signal based on said modulation parameters (read as the controller 5b may determine the modulation format and/or the coding rate of a data packet contained within the data signal 3; from the determined modulation format and/or coding rate the controller 5b can select a modulation format and/or coding rate for a masking packet (not shown) to be transmitted within a masking signal 6., par [0052]).
Consider claim 10, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses at least one wireless receiver, configured to receive said wireless signal transmitted over said wireless network and to provide said received wireless signal to said processor circuitry (read as the input antenna 5a of apparatus 5 monitors the radio spectrum for any signals (Step 20); when the input antenna 5a receives a signal 3 (Step 22) the apparatus 5 proceeds to monitor the signal 3 for the beginning of a data packet (Step 24); upon detecting the beginning of a data packet 3a the controller 5b processes the signal 3, par [0037]).
Consider claim 11, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses at least one wireless transmitter configured to transmit said jamming signal (read as transmitting the masking signal, par [0040]).
Consider claim 12, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses an adaptive beamforming antenna array, wherein said processor circuitry is configured to control 
Consider claim 13, as applied to claim 1 above, Steer, as modified by Bhagwat, discloses a plurality of antennas configured for receiving said wireless signal (read as the antennas, par [0061]) and the limitations above but does not specifically disclose said processor circuitry being further configured to determine a direction of a source of said received wireless signal by analyzing respective signal strengths of said wireless transmission received at said antennas.
Nonetheless, Bhagwat further discloses the access network would determine (i.e. predict) the physical location of the originator of wireless activity (e.g. to a selected level of certainty or probability), based on the predicted radio coverage and the actual (i.e., observed) receive signal strengths from the wireless activity at one or more of the sniffer devices, par [0169].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Bhagwat into the teachings of Steer, which modified by Bhagwat, to determine the direction of the source (originator) in order to facilitate tracking down the devices in the area (see par [0169] of Bhagwat).
Consider claim 14, Steer discloses a method for jamming transmissions on a wireless network (read as apparatus 5 for masking the transmission on wireless communications network 1, figure 1, par [0036]), comprising: demodulating a received wireless signal in accordance within an wireless access network (read as controller 5b for decoding data signal and the access point network, figure 3, par [0051]-[0052] and [0076]); detecting a media access control (MAC) header within said demodulated signal (read as the MAC header par [0051]), said MAC header 
However, Steer discloses the claimed invention above but does not specifically disclose the wireless access point network is IEEE 802.11 standard.
Nonetheless, in related art, Bhagwat discloses a wireless access point network which utilizes the WiFi (IEEE 802.11) standard, par [0009]-[0014].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bhagwat into the teachings of Steer to utilize the WiFi (IEEE 802.11) standard in the access point network as WiFi technology with masking signal would facilitate a quick and effective way of providing a wireless extension (advantages of WiFi) by effectively protecting the data needed to be protected.
Consider claim 15, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses transmitting said jamming signal (read as transmitting the masking signal, par [0040]).
Consider claim 16, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses wherein a maximum length of said time period is said duration minus a time elapsed since reception of a first bit of said frame for jamming (read as the duration of data signal transmission is T and device 5 spends a small amount of time X after the start (i.e. first bit) of receiving the data signal 3 to determine the duration of data signal 3 transmission, the time period of masking signal 6 transmission would be T-X (T subtracts X) as the ending of the time period of masking signal 6 transmission would be the same as the ending of the duration of the data signal 3 transmission, par [0043]-[0051]).
Consider claim 17, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses identifying said frame for jamming based on one of a receiver address in said MAC header and a combination of addresses in said MAC header (read as the controller 5b determines properties of the data signal 3 and/or the data packet within the data signal 3 (Step 26); these properties may be any properties of the data signal 3 or data packet and may include, but are not limited to, the strength of the signal transmitting the data packet, the address of the sender of the data packet, the address of the receiver of the data packet, the type of data packet, the coding level of the data packet; dependent upon these properties the controller 5b determines whether or not to transmit a masking signal 6 (Step 28), par [0038]).
claim 18, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses wherein said receiver of said MAC header comprises a station (read as the personal computer/access point, par [0036] and [0076]).
Consider claim 19, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses wherein said receiver of said MAC header comprises an access point (read as the personal computer/access point, par [0036] and [0076]).
Consider claim 20, as applied to claim 19 above, Steer, as modified by Bhagwat, discloses discovering a communication channel of said access point by decoding and analyzing information transmitted on a plurality of communication channels in accordance (read as the input antenna 5a of apparatus 5 monitors the radio spectrum for any signals (Step 20); when the input antenna 5a receives a signal 3 (Step 22) the apparatus 5 proceeds to monitor the signal 3 for the beginning of a data packet (Step 24); upon detecting the beginning of a data packet 3a the controller 5b processes the signal 3, par [0037]) with said IEEE 802.11 standard (read as the WiFi (IEEE 802.11) standard, par [0009]-[0014] of Bhagwat).
Consider claim 21, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses identifying modulation parameters of said wireless signal and selecting parameters of said jamming signal based on said modulation parameters (read as the controller 5b may determine the modulation format and/or the coding rate of a data packet contained within the data signal 3; from the determined modulation format and/or coding rate the controller 5b can select a modulation format and/or coding rate for a masking packet (not shown) to be transmitted within a masking signal 6., par [0052]).
Consider claim 22, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses controlling an adaptive beamforming antenna array to transmit said jamming signal in a 
Consider claim 23, as applied to claim 14 above, Steer, as modified by Bhagwat, discloses a plurality of antennas configured for receiving said wireless signal (read as the antennas, par [0061]) and the limitations above but does not specifically disclose determining a direction of a source of said received wireless signal by analyzing respective signal strengths of said wireless transmission received at said antennas.
Nonetheless, Bhagwat further discloses the access network would determine (i.e. predict) the physical location of the originator of wireless activity (e.g. to a selected level of certainty or probability), based on the predicted radio coverage and the actual (i.e., observed) receive signal strengths from the wireless activity at one or more of the sniffer devices, par [0169].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Bhagwat into the teachings of Steer, which modified by Bhagwat, to determine the direction of the source (originator) in order to facilitate tracking down the devices in the area (see par [0169] of Bhagwat).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645